Citation Nr: 0837861	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  01-08 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2001 rating decision in which the RO granted a 
50 percent rating for PTSD, effective November 28, 2000.  In 
May 2001, the veteran filed a notice of disagreement (NOD). 
 A statement of the case (SOC) was issued in August 2001, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in October 2001.

In July 2002, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

In September 2002, the Board granted a 70 percent, but no 
higher, rating for PTSD.  The Board also referred to the RO, 
for adjudication and appropriate action, the veteran's claim 
of entitlement to a TDIU.
 
The veteran appealed the September 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2003 joint motion to the Court, counsel for both 
parties requested that the September 2002 Board decision be 
vacated in part-to the extent that the decision denied a 
rating in excess of 70 percent for PTSD, and referred to the 
RO a claim for a TDIU.  The Court granted the joint motion in 
a March 2003 order, and remanded these matters to the Board 
for further development and readjudication, pursuant to the 
enhanced duty to notify in the Veterans Claims Assistance Act 
of 2000 (VCAA) (see 38 U.S.C.A. §§ 5103, 5103A (West 2002)), 
and for adjudication of the veteran's claim for a TDIU.  

In October 2003, the Board remanded the claim for a rating in 
excess of 70 percent for PTSD to the RO for additional 
development.  After completing further development, the RO 
continued the denial of the claim for a rating in excess of 
70 percent for PTSD (as reflected in a February 2005 
supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.  

In December 2005, the Board again remanded the claim for a 
rating in excess of 70 percent for PTSD to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development, including obtaining outstanding records 
pertinent to the claim for an increased rating for PTSD and 
to schedule the veteran for a VA examination to evaluate his 
PTSD.  The Board noted that review of the March 2003 joint 
motion revealed that the claim of entitlement to a TDIU 
should have been addressed in the Board's prior remand, as 
the veteran's claim for TDIU should be considered in 
conjunction with his claim for an increased rating for PTSD.  
As such, the Board stated that remand, rather than referral, 
of the claim for a TDIU was appropriate, noting that the 
claim for a TDIU was inextricably intertwined with the claim 
for an increased rating.  

After completing further development in regard to the claim 
for an increased rating for PTSD, the AMC continued the 
denial of that claim (as reflected in a June 2007 SSOC) and 
returned this matter to the Board for further appellate 
consideration.  

The Board notes that, in April 2008, the veteran submitted a 
February 2008 letter from his private physician, Dr. Golbin, 
who stated that he was treating the veteran for sleep and 
emotional disturbance, and noted that the veteran had a 
severe degree of psychiatric condition, PTSD.  

A VA Form 8 (Certification of Appeal) reflects that the 
veteran's case was certified to the Board in July 2007.  
Generally, following expiration of the 90-day period for 
filing additional evidence after notice of certification to 
the Board, the veteran must demonstrate on motion that there 
was a good cause why the evidence was not submitted in a 
timely fashion.  See 38 C.F.R. § 20.1304 (2008).  The letter 
from Dr. Golbin was submitted more than 90 days after 
certification, however, there is no indication in the claims 
file that the veteran was furnished a notice letter informing 
him that his case was being certified to the Board, and that 
he had 90 days to submit additional evidence.  In any event, 
one of the reasons identified in the regulation that 
constitutes good cause that is that the evidence was not 
available prior to the expiration of the 90-day period.  
38 C.F.R. § 20.1304(b)(1).  Here, since Dr. Golbin's letter 
was not created until a date after that 90-day period, the 
Board finds that the veteran has established good cause for 
filing the additional evidence after the expiration of the 
90-day period.  This evidence was not submitted with a waiver 
of RO consideration, however, as the claims are being 
remanded, the RO will have the opportunity to consider this 
evidence.  See 38 C.F.R. § 20.1304.  

For the reasons expressed below, these matters are, again, 
being remanded to the RO via the AMC in Washington, DC.  VA 
will notify the veteran when further action, on his part, is 
required.

As a final preliminary matter, the Board notes (as it did in 
the September 2002 and December 2005 remands), that the 
veteran has raised the issue of an increased, compensable 
rating for his service-connected left index finger 
disability.  This matter has not yet been addressed by the 
RO.  As such, this matter is not properly before the Board, 
and is thus, again, referred to the RO for appropriate 
action.  


REMAND

Unfortunately, the claims file reflects that further RO 
action on these matters is warranted, even though such will, 
regrettably, further delay a decision on these claims. 
 
Regarding the claim for a rating in excess of 70 percent for 
PTSD, the Board notes that the most recent report of VA 
examination pertinent to the veteran's service-connected PTSD 
is dated in March 2007.  The examiner found that PTSD was 
either not present or was in complete remission at the time 
of examination. She indicated that the veteran neither 
reported nor exhibited symptoms consistent with an Axis I 
disorder; and, while she did assign an Axis I diagnosis of 
PTSD, combat-related, by history, not found on examination, 
she specifically stated that this diagnosis was rendered in 
light of previous findings.  In his February 2008 letter, Dr. 
Golbin, of the Sleep and Behavior Medicine Institute, 
reported that he was treating the veteran for a severe degree 
of sleep and emotional disturbance.  Dr. Golbin stated that 
the veteran was suffering from a severe degree of psychiatric 
condition, PTSD, and indicated that the veteran had been 
placed on psychiatric medications.  This letter indicates a 
worsening of the veteran's condition since the March 2007 VA 
examination.    

To ensure that the record reflects the current severity of 
this disability, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the service-
connected disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the veteran with a thorough 
and contemporaneous medical examination) and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote 
for rating purposes cannot be considered contemporaneous).  
The examiner should, to the extent possible, distinguish 
symptoms attributable to PTSD from those attributable to any 
other psychiatric disability that is not service-connected-
i.e., bipolar affective disorder.  The Board points out that 
if it is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the veteran's service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
The examiner should also comment on the impact of the 
veteran's PTSD on his employability.  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report for the scheduled VA examination, without good 
cause, shall result in a denial of the claim for increase.  
See 38 C.F.R. § 3.655(b).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any scheduled examination, the 
RO must obtain and associate with the claims file any 
copy(ies) of notice(s) of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The March 
2007 VA examiner stated that she had reviewed the veteran's 
clinical records from the North Chicago VA Medical Center 
(VAMC) and McHenry Clinic.  She stated that the last GAF 
score assigned was 55 on November 27, 2006.  In the December 
2005 remand, the Board instructed the RO to obtain all 
outstanding records of VA treatment from the Chicago VAMC, 
from October 2004 to the present.  The AMC requested records 
from the Jesse Brown VAMC in Chicago, however, in a December 
2006 response, the Jesse Brown VAMC reported that no match 
was found.  There is no indication that the RO/AMC requested 
outstanding records of VA treatment from the North Chicago 
VAMC or the McHenry Clinic.  While records of VA treatment 
from these facilities, dated from August 2000 to September 
2004, have been associated with the claims file, the 
assignment of a GAF score in November 2006 reflects that more 
recent records of VA treatment for PTSD are available from 
these facilities.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the North Chicago VAMC 
and McHenry Clinic, since September 2004, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

The record also reflects that pertinent, identified private 
medical records have not been obtained.  In this regard, the 
February 2008 letter from Dr. A.G. reflects that he was 
treating the veteran for PTSD, however, records of treatment 
from this physician, have not been associated with the claims 
file.   

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  The RO 
should obtain and associate with the claims file records of 
all treatment for PTSD from Dr. Golbin.  If current 
authorization to obtain these records is required, the RO 
should request that the veteran sign and furnish such 
appropriate authorization for the release to VA of all such 
private medical records, and any such authorization should be 
associated with the claims file.

Regarding the claim for a TDIU, as discussed in the December 
2005 remand, evidence of record, to include pertinent facts 
of the case recognized by the parties in the March 2003 joint 
motion, indicates that the veteran's TDIU claim should be 
considered in conjunction with his claim for an increased 
rating for PTSD; hence a remand for such action, rather than 
referral of the claim for a TDIU, was and is appropriate.  In 
this regard, the veteran filed an informal claim for a TDIU, 
contending that a 100 percent disability rating is warranted 
for the period when PTSD symptomatology prevented him from 
working from July 2000 through February 2001.  The  veteran 
further contended that a 100 percent rating should be  
assigned based upon individual unemployability, effective  
from his last day of full-time employment in or about  
September 2001, due to the severity of his PTSD symptoms.  

As such, and as noted in the December 2005 remand, the TDIU 
claim is inextricably intertwined with the claim for increase 
on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  

As the claim for a TDIU had not yet been adjudicated by the 
RO at the time of the December 2005 remand, the Board 
specifically instructed the RO to provide the veteran with a 
VA Form 21-8940, Veterans Application for Increased 
Compensation Based on Unemployability and to consider the 
veteran's claim for a TDIU after readjudicating the claim for 
an increased rating for PTSD.  While the RO readjudicated the 
claim for a rating in excess of 70 percent for PTSD, as 
reflected in the June 2007 SSOC, there is no indication that 
the veteran has yet been furnished a VA Form 21-8940, or that 
his claim for a TDIU has been adjudicated by the RO.  

In the December 2005 remand, the Board also pointed out that 
the RO had not furnished to the veteran a letter which 
correctly explained how to establish entitlement to a TDIU.  
The Board instructed that the RO send to the veteran and his 
representative a letter that explains what is needed to 
establish entitlement to a TDIU.  However, this notice has 
not been provided to the veteran.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  As the RO failed to complete the requested 
development regarding the claim for a TDIU, and because this 
issue is inextricably intertwined with the claim for increase 
on appeal, it follows that any Board action would, at this 
juncture, be premature.  

In addition to the foregoing, the Board further finds that 
additional notification action, consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), is needed.  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  [The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession].

As noted above, in the December 2005 remand, the Board 
pointed out that the RO had not furnished to the veteran a 
letter which correctly explained how to establish entitlement 
to a TDIU.  The Board instructed that the RO send to the 
veteran and his representative a letter that explains what is 
needed to establish entitlement to a TDIU.  However, this 
notice has not been provided to the veteran.  

Therefore, to ensure that all due process requirements are 
met, and the record before the examiner is complete, the RO 
should, through VCAA-compliant notice, advise the veteran of 
the evidence necessary to support the claims for an increased 
rating for PTSD and entitlement to a TDIU, and give him 
another opportunity to present information and/or evidence 
pertinent to these claims.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
As noted above, the RO should provide notice specific to the 
claim for a TDIU.  The RO should also ensure that its letter 
to the veteran meets the notice requirements of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

In Vazquez-Flores, the Court held that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate a claim for an increased rating: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating these claims.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the North 
Chicago VAMC and the McHenry Clinic all 
records of evaluation and/or treatment of 
the veteran's PTSD, since September 2004.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should provide the veteran 
with a VA Form 21-8940, Veterans 
Application for Increased Compensation 
Based on Unemployability.  

3.  The RO should send to the veteran and 
his representative a VCAA-compliant 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claims for a rating in excess of 
70 percent for PTSD and entitlement to a 
TDIU, that is not currently of record.  

The RO should specifically request that 
the veteran provide current, signed 
authorization to enable it to obtain 
records of private treatment for PTSD 
from Dr. Golbin at the Sleep and Behavior 
Medicine Center (as identified above).

The RO should explain what is needed to 
establish entitlement to an increased 
rating for PTSD, along with what is 
needed to establish entitlement to a 
TDIU; and explain the type of evidence VA 
is responsible for obtaining and the type 
of evidence that is the veteran's 
ultimate responsibility to submit.

The RO should also ensure that its letter 
meets the requirements of Vazquez-Flores 
(cited to above), as appropriate.  The RO 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the 
claims within the one-year period).  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified-to 
specifically include the treatment 
records from Dr. Golbin (as noted 
above)-following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by a 
psychiatrist, at a VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include psychological 
testing, if warranted) should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of:  gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger 
of hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); disorientation to time 
or place; and memory loss.  The examiner 
should render a multi-axial diagnosis, 
including assignment of a Global 
Assessment of Functioning (GAF) scale 
score that represents the level of 
impairment due to the veteran's PTSD, and 
an explanation of what the score means.  

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish the symptoms 
attributable to service-connected PTSD 
from those of other psychiatric 
conditions (to include bipolar affective 
disorder).  However, if it is not 
medically possible to do so, the examiner 
should clearly so state, indicating that 
the findings are with respect to the 
veteran's overall psychiatric impairment.  

Based upon examination of the veteran, 
and review of the record, the examiner 
should also comment upon the impact of 
the veteran's PTSD on his employability.  

The physician should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in 
a printed (typewritten) report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
rating in excess of 70 percent for PTSD, 
and, if appropriate, the claim for a 
TDIU.  If the veteran fails, without good 
cause, to report to the scheduled 
examination, in adjudicating the 
claim(s), he RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claims in light of all 
pertinent evidence and legal authority.  

8.  If the claim for a TDIU is 
adjudicated but denied, the RO must 
provide to the veteran and his 
representative both notice of the denial 
and of the veteran's appellate rights.  
The veteran and his representative are 
hereby reminded that to obtain appellate 
review of any issue not currently in 
appellate status, a timely appeal must be 
perfected.  While the RO must afford the 
veteran the appropriate time period for a 
response, the veteran should perfect an 
appeal as to the denial of any claim for 
a TDIU, if desired, as soon as possible, 
to avoid unnecessary delay in the 
consideration of the appeal.  

9.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

10.  If any benefit sought on appeal (for 
which a timely appeal has been perfected) 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  If the claim for a TDIU 
is denied, the RO should not return the 
claims file to the Baord until after the 
veteran has either perfected an appeal on 
the TDIU claim, or the time period for 
doing so has expired, whichever comes 
first.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




